EDWARD JONES MONEY MARKET FUND 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 April 29, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:EDWARD JONES MONEY MARKET FUND (the “Fund”) Investment Shares Retirement Shares 1933 Act File No. 2-66437 1940 Act File No. 811-2993 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Fund hereby certifies that the definitive forms of Prospectus and Statement of Additional Information dated April 30, 2011, that would have been filed under Rule 497(c), do not differ from the forms of Prospectus and Statement of Additional Information contained in the most recent Registration Statement for the Fund.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 49 on April 27, 2011. If you have any questions regarding this certification, please contact me at (412) 288-7404. Very truly yours, /s/ Leslie K. Ross Leslie K. Ross Assistant Secretary
